United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-138068-02 ATLAS RESOURCES PUBLIC 16-2007 (A) L.P. (Name of small business issuer in its charter) Delaware 20-8219605 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesR No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS RESOURCES PUBLIC 16-2007 (A) L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of June 30, 2008 and December 31, 2007 3 Statements of Net Earnings for the Three Months and Six Months ended June 30, 2008 and 2007 4 Statement of Changes in Partners’ Capital for the Six Months ended June 30, 2008 5 Statements of Cash Flows for the Six Months ended June 30, 2008 and 2007 6 Notes to Financial Statements 7-15 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-19 Item 4: Controls and Procedures 19 PART II. OTHER INFORMATION Item 1: Legal Proceedings 20 Item 6: Exhibits 20 SIGNATURES 21 CERTIFICATIONS 22-25 2 PART I ITEM 1. FINANCIAL STATEMENTS ATLAS RESOURCES PUBLIC 16-2007 (A) L.P. BALANCE SHEETS June 30, December 31, 2008 2007 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 3,231,000 $ 1,573,600 Accounts receivable – affiliate 11,786,800 18,496,600 Short-term hedge receivable due from affiliate — 1,331,000 Total current assets 15,017,800 21,401,200 Oil and gas properties, net 241,479,300 240,676,700 Long-term hedge receivable due from affiliate — 199,000 $ 256,497,100 $ 262,276,900 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 36,300 $ 37,800 Short-term hedge liability due to affiliate 15,708,500 31,500 Total current liabilities 15,744,800 69,300 Asset retirement obligation 3,584,800 3,480,400 Long-term hedge liability due to affiliate 23,370,900 1,999,600 Partners’ capital: Managing general partner 62,939,100 58,305,100 Limited partners (20,000 units) 189,936,900 198,923,600 Accumulated other comprehensive loss (39,079,400 ) (501,100 ) Total partners' capital 213,796,600 256,727,600 $ 256,497,100 $ 262,276,900 The accompanying notes are an integral part of these financial statements 3 ATLAS RESOURCES PUBLIC 16-2007 (A) L.P. STATEMENTS OF NET EARNINGS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2008 2007 2008 2007 REVENUES Natural gas and oil $ 13,244,900 $ 133,300 $ 24,699,800 $ 133,300 Interest income 3,400 — 11,400 — Total revenues 13,248,300 133,300 24,711,200 133,300 COSTS AND EXPENSES Production 2,940,000 20,000 5,986,500 20,000 Depletion 7,339,700 70,900 14,069,400 70,900 Accretion of asset retirement obligation 52,200 33,800 104,400 33,800 General and administrative 219,800 900 345,500 900 Total expenses 10,551,700 125,600 20,505,800 125,600 Net earnings $ 2,696,600 $ 7,700 $ 4,205,400 $ 7,700 Allocation of net earnings (loss): Managing general partner $ 2,570,500 $ 17,800 $ 4,624,500 $ 17,800 Limited partners $ 126,100 $ (10,100 ) $ (419,100 ) $ (10,100 ) Net earnings (loss) per limited partnership unit $ 6 $ (1 ) $ (21 ) $ (1 ) The accompanying notes are an integral part of these financial statements 4 ATLAS RESOURCES PUBLIC 16-2007 (A) L.P. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE SIX MONTHS ENDED June 30, 2008 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Loss Total Balance at January 1, 2008 $ 58,305,100 $ 198,923,600 $ (501,100 ) $ 256,727,600 Participation in revenues and expenses: Net production revenues 7,099,800 11,613,500 — 18,713,300 Interest income 4,300 7,100 — 11,400 Depletion (2,309,000 ) (11,760,400 ) — (14,069,400 ) General and administrative (131,000 ) (214,500 ) — (345,500 ) Accretion of asset retirement obligation (39,600 ) (64,800 ) — (104,400 ) Net earnings (loss) 4,624,500 (419,100 ) — 4,205,400 Other comprehensive loss — — (38,578,300 ) (38,578,300 ) Asset contributions 5,247,200 — — 5,247,200 Distributions to partners (5,237,700 ) (8,567,600 ) — (13,805,300 ) Balance at June 30, 2008 $ 62,939,100 $ 189,936,900 $ (39,079,400 ) $ 213,796,600 The accompanying notes are an integral part of these financial statements 5 ATLAS RESOURCES PUBLIC 16-2007 (A) L.P. STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2008 2007 Cash flows from operating activities: Net earnings $ 4,205,400 $ 7,700 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 14,069,400 70,900 Accretion of asset retirement obligation 104,400 33,800 Increase in accounts receivable-affiliate (2,915,000 ) — Decrease in accrued liabilities (1,500 ) — Net cash provided by operating activities 15,462,700 112,400 Cash flows from investing activities: Oil and gas well drilling contracts paid to MGP — (124,724,100 ) Net cash used in investing activities — (124,724,100 ) Cash flows from financing activities: Initial capital contribution by MGP — 100 Distributions to partners (13,805,300 ) — Partner's capital contribution — 124,611,700 Net cash (used in) provided by financing activities (13,805,300 ) 124,611,800 Net increase in cash and cash equivalents 1,657,400 100 Cash and cash equivalents at beginning of period 1,573,600 — Cash and cash equivalents at end of period $ 3,231,000 $ 100 Supplemental Schedule of non-cash investing and financing activities: Assets contributed by managing general partner: Tangible costs $ 5,247,200 $ 5,670,600 Lease cost — 2,409,600 Syndication and offering costs — 14,953,400 $ 5,247,200 $ 23,033,600 Asset retirement obligation $ — $ 1,706,400 The accompanying notes are an integral part of these financial statements 6 ATLAS RESOURCES PUBLIC 16-2007 (A) L.P. NOTES TO FINANCIAL STATEMENTS June 30, 2008 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS Atlas America Public 16-2007 (A) L.P. (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 5,006 Limited Partners or Investor General Partners depending upon their election. The Partnership was formed on September 15, 2006 to drill and operate gas wells located primarily in Pennsylvania, New York, Tennessee, West Virginia and Ohio. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC (NYSE:ATN), ("Atlas Energy"), for administrative services. The financial statements as of June 30, 2008 and for the three months and six months ended June 30, 2008 and period ended 2007 are unaudited. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission.However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented. The unaudited interim financial statements should be read in conjunction with the audited financial statements included in the Partnership's Form 10-KSB for the year ended December 31, 2007. The results of operations for the three months and six months ended June 30, 2008 may not necessarily be indicative of the results of operations for the year ended December 31, 2008.
